Seawell, J.,
dissenting: I do not believe any reasonable person will deny that the infant plaintiffs have complained of a definite violation of duty on the part of defendant calculated to inflict upon them injuries of a serious nature. The injury complained of is a natural and probable 'consequence of the conduct denounced, calculated to subject complainants ‘to shame and disgrace, to make them socially undesirable, and to deprive *177them of maternal association, care and instruction; and, following the allegations, causing virtual, or periodical, abandonment on the part of the mother. Few would dispute the fact that plaintiffs’ stated cause of action does not satisfy every definition of actionable tort the books afford, and is twin-kin to causes our courts have long entertained without question. Therefore, it seems that in maintaining the position that their grievance is not justiciable, the Court finds itself in a defensive position, —must state satisfactory reasons why not, — unless it resorts to legal dogma or fiat, the "ex cathedra” finality. The Court has not done the latter. It has given its reasons: Mainly that the cause of action was unknown to the common law, and is not created by any statute. The corollary is that the Court, therefore, cannot act; to do so would “create” a cause of action. There is the further reason advanced that recognition of the injury done the plaintiffs as an actionable tort is inhibited by a policy that forbids the law to intrude upon the peace and harmony of the family.
Addressing my dissent to the first reason assigned for the judicial non possumus, — that is, the absence of common law and statutory authority for entertaining the plaintiffs’ cause, I may first observe that if there is “no vacuum in the law” there should be none coram nobis. If there is no wrong without a remedy, it is a judicial function and duty to find the remedy, not so badly hidden at that, in our courts of general jurisdiction. Until that search proves fruitless we cannot relax on the apologia that it is "damnum absque injuria,” or a "casus omissus” or whatever other Latin phrase or maxim may be invoked to express, but not explain, the bankruptcy of the law, or the exhaustion of the judiciary. I challenge both assumptions.
We cannot, with any propriety, refer these matters to the Legislature as being the appropriate department to deal with them. This has been done so often that the formula has become a cliché. The Legislature may have sins of its own for which it must do penance, but it is not a scapegoat for the judiciary. The Legislature, with its necessarily casual or occasional dealing with the vast and intricate structure of our legal system, has never attempted to write comprehensively and completely all the rules respecting the rights and remedies to be recognized and observed in the courts. It has not the trained skill, the fitting tools for such a delicate task, the organon necessary to philosophic or scientific approach. For the same reason it has never undertaken to destroy, although it has at times corrected or directed the functional power and duty inherent in the judiciary, on proper occasion, and within its traditional area of free choice to take cognizance of the invasion of natural right; and especially so in those instances where the common law has already built up general rules and categories, from whatever source obtained, in which the inci*178dent situation, however novel, may be classed and included. Our Legislature, fully understanding its limitations, well knowing that • it would be impossible for it to create such a system with its multiplicity of relationships and fineness of detail, and fearing that the common law of England in which these things could be found might be lost to us by means of a break in the continuity of government, made the common law our own by the enactment of the statute which is now G.S. 4-1. Rut whether we inherited the common law by continuity of legal observance and practice, or recaptured it by adoption, we did not thereby acquire a morgue, or a mere dead thing to be administered cuni testamento annexo, nor did we acquire a mere catalogue of recognized rights and wrongs ending in a ne plus ultra. We inherited, or acquired by adoption, the rule by which the common law expanded, and must continue to expand if the result is to be a living law, a fit instrument to govern, to protect rights and prevent injuries analogous to those here inflicted.
While the common law is universally recognized as containing within it a living spirit by which it may be thus expanded, and has been expanded through judicial appropriation or recognition of rules and principles far more than through the imperative lex scripta, in the field we are discussing it has long passed the initial stage. Already it has evolved those rules, created the categories, declared the principles within which the case before us may be fittingly framed.
The grievance is one of a social character, of course; so is every other infraction of the duty owed by one member of society to another. The incidence is too deep, however, to be ignored as a thing to be noticed only by “excelsior” minded do-gooders who so constantly and inconveniently disturb the tranquil waters of sociology, or left to the non-curial efforts of society itself to correct the antisocial tendencies and activities of its members; the slow-curing and festering wounds which leave cicatricial marks in the wake of the marauder.
I am not aware of any respectable legal system which divides grievances into two parts: the one sociological, and the other justiciable. Oardozo : The Nature of the Judicial Process, p. 51, et seq.
There is no stronger influence felt today in the upbuilding of the law through judicial selection and decision than the social need. It is the one great trend that distinguishes modern law, as influenced by judicial decision, from that of the era immediately preceding. Its humanitarian aspect is proverbial. The judge, standing at the cross-ways of decision in a novel situation, is more apt to search for the social implications and consequences of his choice as a guide to the road he must take. But the democracy of our institutions recognizes society as but the aggregate of the individuals which compose it, finding that the individual right and welfare in matters so intimately connected with life and liberty is not *179inconsistent with socially-minded legislation, and that there is no more certain way to serve the best interests of society at large than to visit on the invader of the individual right the full consequences of his violation of a legal duty.
I do not concur in the criticism on “judicial empiricism.” It is simply the method of experience by which the judge, acting within the area of his free choice and in the numerous gaps left by legislation arrives at a reasonable decision; and does not refer to the source of the power exercised. It is the gift of the common law and any judge who cites a former decision in support of his opinion, — and we have scattered them on the pages of the reports “Thick as autumnal leaves that strow the brooks In Yallam-brosa,” — affirms its propriety and relaxes with a sigh of content. The power of the action has rarely been questioned, and its death has not been adjudicated.
The main opinion brings to the aid of its position the policy, recognized here and elsewhere, that a minor child cannot sue the parent in tort, in a course of reasoning which, it occurs to me, is full of non-sequiturs. The rationale of the argument is that since the children cannot sue the mother, it follows that they cannot sue the stranger whose seduction of the mother led to parental neglect, social degradation, and shame.
“Since the mother, who is a free agent, committed no legal wrong for which redress may be had in a court of law, it cannot be said that the defendant, who allegedly induced her to be remiss in her domestic duties, incurred any greater liability than the law attaches to her act.”
Thus the opinion transfers the personal immunity from suit of the mother to the defendant, discharging him from liability to the injured infants because she has none, and is unreachable by law. Thus the social equilibrium is balanced and the pax vobiscum of the law descends upon it.
To avoid this syllogism the Court will have to do more than refrain from a categorical statement of an unsupportable position. The philosophy remains; and the citations and quotations leave no doubt as to the principles on which decision is based.
I think it is needless to say that the gravamen of the plaintiffs’ case does not rest on the grave dereliction of the mother merely. It probes the original unlawful conduct of the defendant which, through her, was causative of the injury. Eut even if the mother and her seducer were, from a legal point of view, equal partners or joint tort-feasors in the injury inflicted on the children, (which is certainly not the gravamen of the action), two principles apply: First, the children were not required to sue both tort-feasors; and second, the immunity from action enjoyed by the mother is personal, growing out of the parental relation, does not change the character of the act and cannot avail the defendant, or any *180other stranger otherwise liable. Wright v. Wright, 229 N.C. 503, 50 S.E. 2d 540.
The public policy invoked is supposed to rest on the authority of Small v. Morrison, 185 N.C. 577, 118 S.E. 12. “The peace of society and of the families composing society, and a sound public policy, designed to subserve the repose of families and the best interests of society, forbid to the minor child a right to appear in court in the assertion of a claim to civil redress for personal injuries suffered at the hands of the parent.”
I do not question this policy as properly applied in Small v. Morrison, or the fact that it is in full force; but I do question its application here. I do not believe the Court would be happy in subverting such a policy by a rider written across its face through which the policy, supposedly protecting the home and its inmates in the peace and harmony by refraining from domestic interference by the law, at the same time confers an immunity on a stranger who willfully wrecks the peace and harmony of the home and inflicts upon its inmates injuries which are never healed between the cradle and the grave. It would be a short-sighted policy which would allow strangers to trample with hobnailed boots on ground too sacred for the law to enter with unshod feet.
The two cases referred to in the main opinion—Dailey v. Parker, 152 F. 2d 174, 162 A.L.R. 819, and Johnson v. Luhman, 71 N.E. 2d 810, are from highly respected courts; and these courts are far from conceding that they are “creating a cause of action” by extending to the cases dealt with the elastic principles of the common law within the area of free judicial choice when new and analogous situations are presented. Both cases go into the marrow of the matter affecting the power and duty of the court in a more thorough way than is permitted me in a dissenting opinion and deserve a reading before the matters with which they deal are treated lightly.
I doubt whether the Court can with propriety go to the extent of regarding the instant case as an attempt to commercialize family relations. It is not, as in Ritchie v. White, 225 N.C. 450, 35 S.E. 2d 414; a bargain or contract to be made between husband and wife in which the latter agreed to support the children; and if the Court should seat its decision on moral instead of technical grounds we shall have sustained a moral defeat.
There is nothing revolutionary in recognizing the cause of these infant plaintiffs as actionable, and much that is sanitary and just. In the “cold light” of logical analysis they cannot, without arbitrary discrimination be excluded from the category within which we give, at every sitting, relief to others, the victims of tortious injury, whose causes of action are certainly no more meritorious.
*181The plaintiffs have, no doubt, put into their pleading some things for which they cannot obtain legal redress. But if the complaint contains anything whatever for which the court may grant relief it should survive a general demurrer. The liberality which the Code Practice necessarily extends to pleadings requires the Court to be diligent in observing their virtues rather than astute in detecting their vices.
The judgment overruling the demurrer should be sustained. Pound: Spirit of the Common Law, 170, 173; 184, 185; Holmes in So. Pacific Co. v. Jenson, 244 U.S. 205, 251; Cardozo: The Nature of the Judicial Process, pp. 69, 70; Oppenheim v. Kridel, 236 N.Y. 156; Daily v. Parker, supra; Johnson v. Luhman, supra.
I am authorized to state that Mr. Justice Ervin concurs in this dissent.